Title: To John Adams from Timothy Pickering, 20 February 1800
From: Pickering, Timothy
To: Adams, John



Department of State Feby. 20. 1800

The Secretary has the honor to lay before the President
1. Mr. Liston’s note of Feby. 2. 1800 with papers referred to relative to the rescue of three American Vessels from the hands of the British captors, and for the restoration of which he is instructed by his government to apply.
2. Mr. Liston’s note of the 4th of February, together with his project of a treaty for the reciprocal delivery of deserters; which appears to the secretary utterly inadvisable,—unless it would put an end to impressments—which Mr. Liston seemed to imagine,—while the 7th paragraph of his project expressly recognizes the right of impressing British subjects, and consequently American Citizens as at present.

Timothy Pickering